Case 3:18-cv-14862-AET-ZNQ Document 25 Filed 06/18/19 Page 1 of 1 PageID: 343



                                  BEVELOCK & FISHER LLC
                                         Attorneys at Law
                                  ______________________________
 Gregory J. Bevelock, Esq.                                                     Charles M. Fisher, Esq.
 Tel: (973) 845-2999                 14 Main Street, Suite 200                     Tel: (973) 845-2998
 gbevelock@bevelocklaw.com              Madison, NJ 07940                    cfisher@bevelocklaw.com
                                       www.bevelocklaw.com
 Fax: (973) 845-2797
                                  ______________________________

                                      June 18, 2019

By ECF & E-Mail
Hon. Zahid N. Quraishi, U.S.M.J.
Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

        Re:     Rabbi Philip Lefkowitz et al. v. Westlake Master Ass’n Inc. et al.
                Civil Action No. 3:18-cv-14862-AET-ZNQ

Dear Judge Quraishi:

       This firm represents plaintiffs, Rabbi Philip Lefkowitz, Levi Lefkowitz, and Moshe
Lefkowitz (“Plaintiffs”), in the above-referenced matter. We are writing on behalf of all parties to
this matter.

       The Court’s April 25, 2019 Scheduling Order (ECF No. 22) currently provides that any
motion to amend the pleadings or any motion to join new parties must be filed no later June 21,
2019. See Scheduling Order ¶¶3, 4. Plaintiffs and Defendants respectfully request that these
deadlines be extended for 30 days until July 22, 2019. If this meets with Your Honor’s approval,
we respectfully request that Your Honor enter the enclosed Consent Order.

        We thank the Court for its kind attention to this matter and are available to discuss this
matter should the Court desire to do so.

                                      Respectfully submitted,

                                      BEVELOCK & FISHER LLC

                                      s/ Gregory J. Bevelock
                                      Gregory J. Bevelock

Encl.
c: Wayne E. Pinkstone, Esq. (by ECF, w/ encl.)
